Citation Nr: 0900383	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to June 
1978.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by a 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Wichita, Kansas, and St. Louis, 
Missouri. 

In May 2008, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  The undersigned was located in Washington, 
D.C., and the veteran was located at the RO in Wichita, 
Kansas.  During the course of this hearing, the veteran asked 
that the record be held open for a period of 30 days in order 
to submit additional evidence.  Such evidence was submitted 
along with a waiver of agency of original jurisdiction (AOJ) 
consideration.  A transcript of the hearing is associated 
with the claims.

The issue of entitlement to an increased initial rating for 
PTSD requires additional development and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of frost 
bite of each foot and hand and 30 percent disability ratings 
are assigned for each foot and hand. 

2.  Neither ankylosis of a knee or hip is demonstrated, nor 
is a lower extremity shown to be shortened 3 1/2 inches or 
more due to a service connected disability.  

3.  Complete paralysis of the external popliteal nerve due to 
a service connected disability causing foot drop is not 
shown.

4.  It has not been shown that due to a service connected 
disability, the veteran has the anatomical loss or loss of 
use of a foot or hand, nor is functioning of a foot or hand 
shown to be so limited due to a service connected disability 
that the veteran would be equally well-served by an 
amputation below the elbow or knee with use of a suitable 
prosthetic appliance.


CONCLUSION OF LAW

The criteria for financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile are not met.  38 U.S.C.A. §§ 1114, 3901, 3902, 
5107 (West 2002); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in March and November 2006.  
Specifically regarding VA's duty to notify, the RO advised 
the claimant of the information necessary to substantiate the 
claim for entitlement to financial assistance in the purchase 
of an automobile or other conveyance and/or adaptive 
equipment for an automobile.  He was also informed of his and 
VA's respective obligations for obtaining specified different 
types of evidence.  The veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the November 2006 
notice was provided to the veteran, the claim was 
readjudicated in an August 2007 SOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the veteran's own 
statements and evidence he presented.  He was also afforded 
pertinent VA examinations in November 2002, July 2004, 
February 2006 and August 2006.  The information contained in 
the reports from these examinations, and other clinical 
evidence of record, is sufficient to decide the claim 
adjudicated below.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review of the issue 
decided herein may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim adjudicated below that has not been 
obtained.  In this regard, the Board notes that the veteran 
indicated at this personal hearing that he was in receipt of 
Social Security Administration (SSA) disability benefits, and 
that the record was held open for the purpose of securing 
those records.  Records and reports from the SSA were 
subsequently submitted that do not appear complete.  However, 
the veteran testified that the SSA did not conduct any 
examinations of his peripheral neuropathy.  Transcript at 29.  
He indicated that the SSA seemed to focus on other 
disabilities in making its decision.  Id.  The Board 
therefore finds that there no probative value in remanding 
for the SSA records.

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim adjudicated below.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis
 
A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. §§ 
3901, 3902; 38 C.F.R. § 3.808.  Adaptive equipment which is 
necessary to insure that the eligible person will be able to 
operate the automobile or other conveyance in a manner 
consistent with such person's safety shall be provided.  
38 U.S.C.A. § 3902(b)(1).  The term adaptive equipment 
includes that special equipment necessary to assist the 
eligible person to get into and out of the vehicle.  
38 U.S.C.A. § 3901.

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, 
complete paralysis also encompasses foot drop and slight 
droop of the first phalanges of all toes, an inability to 
dorsiflex the foot, loss of extension (dorsal flexion) of the 
proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia covering 
the entire dorsum of the foot and toes.

With the above legal criteria in mind, the facts and 
contentions will be summarized.  Service connection is in 
effect for residuals of frost bite of each foot and each 
hand, and that 30 percent disability ratings are assigned for 
each foot and hand.  It is the veteran's contention, to 
include in sworn testimony to the undersigned at the May 2008 
hearing, that he cannot drive a car without automatic 
transmission or power steering due to residual disability in 
his hands and feet from frostbite.  He testified that he also 
has problems with pushing on the pedals and maintaining 
steering with the car he currently owns, and that his brother 
must drive him on occasion as a result.  The veteran's 
brother and sister submitted statement describing the 
difficulty the veteran has with residual disability in his 
feet and hands, with his brother reporting that such 
disability renders him a "prisoner in his home" during the 
winter.  

Relevant clinical evidence includes reports from a private 
medical facility in November 2005 that showed the veteran was 
fitted with a quadriceps cane and forearm crutches.  Also of 
record are reports from VA compensation examinations of the 
veteran's feet and hands.  A February 2006 VA examination 
indicated that the veteran demonstrated no problems with 
walking or standing.  Most recently, in an August 2006 
examination report, the veteran reported as showing normal 
reflexes and decreased pain sensation from just below the 
wrists distally bilaterally and from the ankles distally.  
There was also decreased strength and weakness of the 
quadriceps and hamstrings in dorsiflexion and plantar flexion 
of the feet.  Also demonstrated was weakness in grip and 
wrist extension bilaterally as well as weakness in the biceps 
and triceps bilaterally.  There was no atrophy.  The veteran 
was noted to have difficulty walking, and that he walked 
mostly on his heels with pain exhibited when he tried to bend 
at the metacarpophalangeal (hereinafter MP) joint 
bilaterally.  He was unable to put full weight on his feet.  
Range of motion findings in the lower extremities showed 10 
degrees of dorsiflexion, 35 degrees of plantar flexion, 15 
degrees of inversion and 10 degrees of eversion in the right 
ankle and 10 degrees of dorsiflexion, 20 degrees of plantar 
flexion, 15 degrees of inversion, and 10 degrees of eversion 
in the left ankle.  In the upper extremities on the left, 
there was 60 degrees of flexion of the first MP joint and 70 
degrees of flexion of MP joints 2 through five.  Motion in 
the proximal interphalangeal (PIP) joints was to 80 degrees 1 
through 5 on the left.  On the right, there was 90 degrees of 
MP flexion 1 through 5 and 90 degrees of PIP motion 1 through 
5.  

Additional findings from the August 2006 VA examination 
included pain and tenderness in all joints of the fingers 
with no evidence of tissue loss in the hands or feet.  A 
vascular examination revealed good peripheral pulses of the 
dorsalis pedis and posterior tibials.  There was no evidence 
of edema or hair loss.  Symptoms described by the veteran 
included numbness, tingling and weakness of the hands and 
feet with swelling, changes in color and sensitivity to the 
cold.  The examiner noted in his impression that the 
veteran's cold injury of the hands and feet was worsening in 
that the pain was now continuous, regardless of the time of 
year or temperature.  

Applying the pertinent legal criteria to the clinical 
evidence summarized above, this evidence, while demonstrating 
a significant if not severe disability in the hands and feet 
due to "constant" pain resulting from service-connected 
frostbite residuals, does not in the opinion of the Board 
contain clinical findings from which it could reasonably be 
concluded that the veteran has service-connected disability 
that results in any of the examples or criteria listed under 
38 C.F.R. §§ 3.350 or 3.808 such as "complete ankylosis of 
two major joints of an extremity," "extremely unfavorable 
ankylosis of the knee," or "shortening of the lower 
extremity of 3 1/2 inches or more.  Moreover, "complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop" is not demonstrated.  Given these 
findings, entitlement to adaptive equipment under the 
provisions of 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808 is 
not warranted, as the benefits provided by these provisions 
require a finding of ankylosis of one or both knees or one or 
both hips due to service connected disability.  

Moreover, there is nothing of record to suggest that the 
disability picture associated with the hands and feet equates 
with the severe level of disability required for a finding of 
"loss of use" of a hand or foot.  In making this 
determination, the Board notes that the findings with regard 
to the remaining motion, strength, sensation and reflexes 
shown at the August 2006 VA examination were not reflective 
of such disability as to equate with "loss of use" of a 
hand or foot as that term is defined by the regulatory 
provisions discussed above.  Thus, while the Board has 
carefully considered the contentions and testimony submitted 
by and on behalf of the veteran, the controlling factor in 
the denial of the veteran's claim is the lack of evidence 
reasonably suggestive of "loss of use" of an extremity or 
ankylosis of a lower extremity due to service-connected 
disability.  As the governing pertinent provisions of 38 
U.S.C.A. §§ 3901, 3902 and 38 C.F.R. §§ 3.350, 3.808, 4.63 
require a showing of such service-connected disability, the 
claim must be denied.  

The Board fully respects the veteran's sincere assertions in 
this case, to include those presented in sworn testimony to 
the undersigned.  However, it finds the probative weight of 
this positive evidence to be overcome by the more objective 
negative evidence cited above.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

ORDER

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied.  


REMAND

The veteran's service-connected PTSD has been rated on the 
basis of VA outpatient treatment records, and not a formal VA 
Compensation and Pension.  Such an examination is necessary 
to determine whether the manifestations of the veteran's PTSD 
meet the criteria for an increased rating.  As such, the 
Board will direct the RO to schedule the veteran for a VA 
psychiatric examination in order to comply with the duty to 
assist the veteran with respect to the claim for an increased 
rating for PTSD.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991) (finding that fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

Further, the veteran reports that he is currently in receipt 
of SSA disability benefits.  He indicated that he underwent 
some sort of psychiatric examination as part of his claim, 
and that the award of disability was based in part on his 
psychiatric disability.  As noted above, the records received 
from the veteran with respect to his SSA disability claim do 
not appear complete.  While in remand, any decision from SSA 
and the medical evidence considered by SSA in making its 
decision should be obtained.  VA has a statutory duty to 
obtain these records. 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 
3.159(c)(2).  The Court has held that VA has a duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  See Dixon v. Gober, 14 Vet. 
App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 
188 (1992).

The veteran testified at the May 2008 hearing before the 
undersigned that he receives some sort of attention for his 
PTSD by VA "every three months," and reports from such 
treatment by VA in November and December 2007 were obtained 
subsequent to the hearing.  Thus, inasmuch as VA is on notice 
of the potential existence of additional records from 
quarterly, or otherwise regular, VA outpatient psychiatric 
treatment subsequent to December 2007, records from any such 
treatment should be obtained prior to any further appellate 
review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources, in particular any 
records from VA outpatient treatment for 
PTSD after December 2007, to include any 
from therapy in a PTSD group.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

3.  The veteran must be afforded a VA 
psychiatric examination for the purpose 
of determining the current severity of 
the veteran's service-connected 
post-traumatic stress disorder (PTSD).  
The claims files must be made available 
to the examiner and reviewed in 
conjunction with the examination.  The 
examiner must state whether the veteran's 
service-connected PTSD more nearly 
approximates a disability characterized 
by:

a.  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; or difficulty in establishing and 
maintaining effective work and social 
relationships; or

b.  Occupational and social impairment 
with deficiencies in most areas, such as 
work, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech that is intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene, 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); or an inability to 
establish and maintain effective 
relationships; or

c.  Total occupational and social 
impairment due to such symptoms as gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
one's close relatives, occupation, or own 
name.


The examiner must also enter a complete 
multiaxial evaluation, and assign a GAF, 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for 
all opinions must be provided.  Any 
report prepared must be typed. 

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim for an increased 
initial rating for PTSD.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
5.  Thereafter, the claim for an 
increased initial rating for PTSD must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran in connection with this 
claim, the veteran and his representative 
must be provided a supplemental statement 
of the case and an appropriate period of 
time must be allowed for response.  
Thereafter, the case must be returned to 
the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


